    Case 2:19-cv-19069-NMK Document 20 Filed 08/17/21 Page 1 of 5 PageID: 906




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


BELKIS Q.,

               Plaintiff,
                                                      Case No. 2:19-cv-19069
        v.                                            Magistrate Judge Norah McCann King

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

               Defendant.


                                    OPINION AND ORDER

        This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the application of Plaintiff for Disability Insurance

Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq. Plaintiff appeals from

the final decision of the Commissioner of Social Security denying Plaintiff’s application. 1 This

Court also considers Plaintiff’s Notice of Supplemental Authority Regarding Cirko ex. rel. Cirko

v. Comm’r of Soc. Sec., ECF No. 18, and the Commissioner’s response to that Notice, ECF No.

19. For the reasons that follow, the Court reverses the Commissioner’s decision and remands the

action for further proceedings.

        On October 5, 2015, Plaintiff filed her application for benefits, alleging that she has been

disabled since April 30, 2014. R. 107, 119–20, 140, 215–20. Plaintiff’s application was denied

initially and upon reconsideration. R. 141–45, 149–55. Plaintiff sought a de novo hearing before

an administrative law judge. R. 156–57. Administrative Law Judge (“ALJ”) Kenneth Ayers held



1
 Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted as Defendant in her
official capacity.
                                              1
    Case 2:19-cv-19069-NMK Document 20 Filed 08/17/21 Page 2 of 5 PageID: 907




a hearing on July 6, 2018, at which Plaintiff, who was represented by counsel, testified, as did a

vocational expert. R. 45–106. In a decision dated October 30, 2018, the ALJ concluded that

Plaintiff was not disabled within the meaning of the Social Security Act from April 30, 2014,

Plaintiff’s alleged disability onset date, through the date of that decision. R. 25–38. That decision

became the final decision of the Commissioner of Social Security when the Appeals Council

declined review on August 27, 2019. R. 1–7.

        Plaintiff timely filed this appeal pursuant to 42 U.S.C. § 405(g) and commenced this

action on October 17, 2019. ECF No. 1. 2 On July 16, 2020, after the merits of Plaintiff’s

contentions had been fully briefed in this Court, see ECF Nos. 13, 15, 16, Plaintiff filed a Notice

of Supplemental Authority Regarding Cirko ex. rel. Cirko v. Comm’r of Soc. Sec., ECF No. 18,

in which she argues that, because the Administrative Law Judge (“ALJ”) who adjudicated her

claim had not been properly appointed under the Appointments Clause of the United States

Constitution, this case must be remanded to the Social Security Administration (“SSA”) for a

new hearing before a different ALJ pursuant to Cirko on behalf of Cirko v. Comm’r of Soc. Sec.,

948 F.3d 148, 155–56 (3d Cir. 2020) (holding that a Social Security claimant need not exhaust a

challenge to a presiding ALJ based on the Appointments Clause in the administrative

proceedings before raising the issue in the district court). ECF No. 18 (citing, inter alia, Lucia v

SEC, 138 S. Ct. 2044 (2018) (holding that Security and Exchange Commission ALJs are

“Officers of the United States” and subject to the Appointments Clause)). The Commissioner

disagrees, arguing that Plaintiff forfeited this argument as a basis for remand by failing to raise

the matter in her Complaint or merits briefs. ECF No. 19.


2
 The parties have consented to disposition of the matter by a United States Magistrate Judge
pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil Procedure. On June 9,
2020, the case was reassigned to the undersigned. ECF No. 17.
                                                2
  Case 2:19-cv-19069-NMK Document 20 Filed 08/17/21 Page 3 of 5 PageID: 908




       The Commissioner’s arguments are not well taken. As previously noted, the Supreme

Court held in Lucia that the S.E.C.’s ALJs are “Officers of the United States” subject to the

Appointments Clause, which provides that only the President, “Courts of Law,” or “Heads of

Departments” can appoint “Officers.” Lucia, 138 S. Ct. at 2050, 2053–54. Lucia went on to find

that “one who makes a timely challenge to the constitutional validity of the appointment of an

officer who adjudicates his case is entitled to relief.” Id. at 2055 (citation and internal quotation

marks omitted).

       “In response to Lucia and in light of an executive order concluding that ‘at least some—

and perhaps all—ALJs are ‘Officers of the United States’ and thus subject to the Constitution’s

Appointments Clause,’ Exec. Order No. 13,843, 83 Fed. Reg. 32,755 (July 13, 2018),” the

Acting Commissioner of Social Security reappointed the agency’s administrative judges,

including the ALJs and the Administrative Appeals Judges of the SSA’s Appeals Council. Cirko,

948 F.3d at 152. Relying on Lucia, the Third Circuit held in Cirko that claimants in Social

Security cases may raise Appointments Clause challenges in federal court without having

exhausted those claims before the agency. Id. at 153–56.

       After Cirko was decided and after the Commissioner had responded to Plaintiff’s Notice

of Supplemental Authority, the United States Supreme Court granted petitions for a writ of

certiorari in two cases from the United States Court of Appeals for the Eighth and Tenth

Circuits, questioning whether claimants seeking disability insurance benefits or supplemental

security income under the Social Security Act must exhaust Appointments Clause challenges

before the ALJ as a prerequisite to obtaining judicial review of the issue. Carr v. Saul, 141 S. Ct.

813 (2020) (granting petition for writ of certiorari); Davis v. Saul, 141 S. Ct. 811 (2020) (same).

On April 22, 2021, the Supreme Court decided Carr v. Saul, 141 S. Ct. 1352 (2021). “Like the

                                                  3
  Case 2:19-cv-19069-NMK Document 20 Filed 08/17/21 Page 4 of 5 PageID: 909




SEC ALJs at issue in Lucia, [the] SSA ALJs [in Carr] had been selected by lower level staff

rather than appointed by the head of the agency.” Id. at 1357. In Carr (as in the instant case),

“[t]he Commissioner did not dispute that the ALJs who decided petitioners’ cases were

unconstitutionally appointed, but contended instead that petitioners had forfeited their

Appointments Clause challenges by failing to raise them before the agency.” Id. In rejecting that

argument, the Supreme Court explained that “the inquisitorial features of SSA ALJ proceedings,

the constitutional character of petitioners’ claims, and the unavailability of any remedy make

clear that ‘adversarial development’ of the Appointments Clause issue ‘simply [did] not exist’

(and could not exist) in petitioners' ALJ proceedings.” Id. at 1362 (brackets in original). The

Supreme Court therefore held that the Eighth and Tenth Circuits had “erred in imposing an issue-

exhaustion requirement on petitioners’ Appointments Clause claims.” Id.

       In light of Carr’s conclusion that claimants did not forfeit those claims that had not been

raised administratively, this Court concludes that, given the importance of the individual liberty

safeguarded by the Appointments Clause, Plaintiff did not forfeit her argument in this regard and

that she is entitled to the adjudication of her claim by an ALJ who has been constitutionally

appointed. Id.; Lucia, 138 S. Ct. 2044; Cirko, 948 F.3d at 155–56. Here, ALJ Ayers conducted

the administrative hearing on July 6, 2018, see R. 45–106, prior to the reappointment of the

SSA’s ALJs on July 16, 2018, see Cirko, 948 F.3d at 152; SSR 19-1p (“To address any

Appointments Clause questions involving Social Security claims, and consistent with guidance

from the Department of Justice, on July 16, 2018 the Acting Commissioner of Social Security

ratified the appointments of our ALJs and approved those appointments as her own.”). Because

the ALJ who conducted Plaintiff’s administrative hearing had not, at the time of that hearing,

been properly qualified under the Appointments Clause, this Court concludes that Plaintiff’s

                                                 4
    Case 2:19-cv-19069-NMK Document 20 Filed 08/17/21 Page 5 of 5 PageID: 910




challenge to the qualification of the ALJ is meritorious notwithstanding the fact that ALJ Ayers

issued his decision on October 30, 2018, see R. 25–38, i.e., after the reappointment of the

agency’s ALJs on July 16, 2018. Indeed, the Commissioner does not argue that the

reappointment of the ALJ after the administrative hearing but before the issuance of the

administrative decision resolves Plaintiff’s challenge. See generally ECF No. 19.

        For these reasons, the Court REVERSES the Commissioner’s decision and REMANDS

the matter for a new hearing before a different, constitutionally appointed, Administrative Law

Judge than the one who presided over Plaintiff’s earlier hearing. 3

        IT IS SO ORDERED.



Date: August 17, 2021                                 s/Norah McCann King
                                                    NORAH McCANN KING
                                              UNITED STATES MAGISTRATE JUDGE




3
 Because the Court remands the action on this basis, the Court declines to address Plaintiff’s
other arguments raised in the merits briefs, ECF Nos. 13, 15, 16.
                                                5
